Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or disclose alone or in combination the highlighted portions shown below.
21. (new) A method, comprising:

receiving, during an electronic communication between a first user and a
second user, a voice of the first user with a portable electronic device (PED) of the first user;
processing, during the electronic communication and before the voice is
transmitted to a wearable electronic device (WED) worn on a head of the second
user, the voice of the first user into binaural sound;
transmitting, during the electronic communication, the voice of the first user
in the binaural sound to the WED worn on the head of the second user; and
playing, during the electronic communication and with the WED worn on
the head of the second user, the voice of the first user in the binaural sound such
that the voice externally localizes to the second user away from the head of the
second user.


28. (new) A method, comprising:

processing, with a server and for an electronic communication between a first user and a second user, a voice of the first user into binaural sound with
head-related transfer functions (HRTFs);
transmitting, to an electronic device of the second user and during the
electronic communication between the first user and the second user, the voice of
the first user in the binaural sound that was processed by the server with the
HRTFs; and
playing, during the electronic communication and with the electronic device of the second user, the voice of the first user in the binaural sound that was processed by the server with the HRTFs.

35. (new) An electronic system, comprising:

a first electronic device of a first user that includes a microphone that
captures a voice of the first user and a transmitter that transmits the voice of the
first user to a server that processes the voice of the first user with head-related
transfer functions (HRTFs) into binaural sound; and
 a second electronic device of a second user that includes a receiver that
receives the voice of the first user in the binaural sound from the server and one
or more speakers that play the voice of the first user in the binaural sound that
externally localizes outside a head of the second user.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,869,150. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference is small and obvious word or phrase changes.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No.10,602,295. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference is small and obvious word or phrase changes.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,469,974. Although the the only difference is small and obvious word or phrase changes.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,271,153.  Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference is small and obvious word or phrase changes.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,225,410. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference is small and obvious word or phrase changes.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10, 117,038. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference is small and obvious word or phrase changes.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 9,584,946.
Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference is small and obvious word or phrase changes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. Note the Abstracts and Figs of the additional references cited on the accompanying 892.
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to William Deane whose telephone number is 571 -272-
7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful,
the examiner's supervisor, Ahmad Matar, can be reached on 571 -272-7488. The official
fax phone number for the organization where this application or proceeding is assigned
is 571-273-8300. However, unofficial faxes can be direct to the examiners computer
at 571 273 - 7484.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only. For more information about the PAIR system, see http://palr-dlrect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

05Nov2021
/WILLIAM J DEANE JR/Primary Examiner, Art Unit 2652